UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
PATRICIA PHEFFERKORN AND CIVIL ACTION NO. 6 : 1 8-cv~01499
GEORGE PHEFFERKORN
VERSUS JUDGE SUl\/[MERHAYS

BROOKSHIRE GROCERY COMPANY, MAGISTRATE JUDGE HANNA
ET AL.

JUDGMENT

This matter Was referred to United States Magistrate Judge Patrick J. Hanna
for report and recommendation After an independent review of the record, and
noting the absence of any objections, this Court concludes that the Magistrate
ludg_e’s report and recommendation is correct and adopts the findings and
conclusions therein as its own. Accordingly,

IT IS ORDERED, ADJUDGED, AND DECREED that the piaintift`s’
motion to remand (Rec. Doc. 9) is DENIED, consistent With the report and
recommendation

§’
Signed at Lafayette, Louisiana, this §§ day of §§ Li`v' W § 2019.

  

 

'_"RBERT sUMi\/IERHAYS
UNITED sTATEs Drsnnc'r niinnE//

 

 

 

